Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The instant application has been re-assigned to the undersigned examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,002,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 07/11/2022 have obviated the rejections of record. Accordingly, claims 1-16 and 18-20 are allowable over the prior art. The terminal disclaimer filed on 07/11/2022 overcomes the double patenting rejection. Moreover, applicant has included the subject matter of claim 17, which was indicated as allowable in the office action mailed on 04/22/2022, into the independent claim 15. Hence claim 15, and its dependent claims 16 and 18-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             /RICHARD A EDGAR/Primary Examiner, Art Unit 3799